190 F.2d 848
George VAARA, Anthony Zorich, Ralph J. Rivers, as the Employment Security Commission of Alaska, and R. E. Sheldon, Appellants,v.NEW ENGLAND FISH COMPANY, a corporation, and Wards Cove Packing Company, a corporation, for Themselves and All Others Similarly Situated, Appellees.
No. 12872.
United States Court of Appeals Ninth Circuit.
July 23, 1951.

Appeal from the District Court for the Territory of Alaska, Division Number One; George W. Folta, Judge.
J. Gerald Williams, Atty. Gen. of Alaska, John H. Dimond, Asst. Atty. Gen., E. Coke Hill, San Francisco, Cal., for appellants.
Faulkner, Banfield & Boochever and H. L. Faulkner, all of Juneau, Alaska, for appellee.
Before MATHEWS, HEALY and ORR, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 98 F. Supp. 492, the judgment of the District Court is affirmed.